Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-10 are present in this application. Claims 1-10 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 03/30/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 03/30/21 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 03/30/21 has been
considered by the Examiner and made of record in the application file.

Claim Objections
 	Claim 10 is objected. Claim 10 depends on claim 9 which is a method claim.
However, claim 10 says “A non-transitory recording medium storing a program…”.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	Claims 1-7 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claim(s) lack(s) the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a “A data processing system" in the preamble to these claims without reciting any hardware element in the bodies of these claims; this implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 1-7 are directed to non-statutory subject matter as computer programs, per se.

Claim Rejections 35 U.S.C. §103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.


8. 	Claims 1, 2, 6 and 8-10 are rejected under 35 U.S.C. 103 as being
unpatentable over Neely et al. (US 2013/0117504 A1) in view of Chen et al. (US 2019/0261954 A1).

 	Regarding claim 1, Neely teaches a data processing system comprising a plurality of nodes that store tables, respectively, each of the tables storing one or more records, (See Neely paragraph [0049], Each node represents a table entry…each node also stores a length of the entry),
 	wherein each of the nodes includes, (See Neely paragraph [0053], each node represents a data element): processing circuitry configured to, (See Neely paragraph [0096], packet processing circuitry): 
 	generate, from a table of the tables stored by an own node, (See Neely paragraph [0049], Each node represents a table entry…each node also stores a length of the entry), a right structure that is used as a referred-side structure in an L-operation, (See Neely paragraph [0096], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node); 
 	generate, from the right structure, (See Neely paragraph [0052], the right child and each descendent of the right child node), a left structure that is used as an operated-side structure in an L-operation, (See Neely paragraph [0052], The left child and each descendant of the left child node must contain a value that is less than the value stored in the current node); and
 	determine, for the one or more records stored by the table stored by the own node, corresponding positions, (See Neely paragraph [0054], the position of the node within the trie defines the key associated with that node. All the descendants of a node have a common prefix of the string associated with that node) of an order of all records stored by the tables that are stored by the plurality of nodes, respectively, (See Neely paragraph [0052], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node. Both the left and right subtrees that extend from the left and right child nodes respectively).
 	Neely does not explicitly disclose transmit the right structure generated by the processing circuitry to another node, receive a right structure generated by another node, perform an L-operation between the left structure and each of the right structure generated by the processing circuitry, and the right structure received by the processing circuitry.
	However, Chen teaches transmit the right structure generated by the processing circuitry to another node, (See Chen paragraph [0033], the integrated transmit circuitry to be implemented in a different technology node than the device having the integrated receive circuitry); receive a right structure generated by another node, (See Chen paragraph [0033], [0034], integrated digital circuitry is in another device with a more advanced (smaller) technology node) may be that the analog receive circuitry); perform an L-operation between the left structure and each of the right structure generated by the processing circuitry, (See Chen paragraph [0032], The integrated receive circuitry may include integrated analog circuitry, such as analog processing circuitry), and the right structure received by the processing circuitry, (See Chen paragraph [0087], receive circuitry 254 that is coupled to the digital processing circuitry).
  	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify transmit the right structure generated by the processing circuitry to another node, receive a right structure generated by another node, perform an L-operation between the left structure and each of the right structure, generated by the processing circuitry, and the right structure received by the processing circuitry of Chen may facilitate communication between the device having the integrated analog circuitry and the device having the integrated digital circuitry, (See Chen paragraph [0031]).

 	Regarding claim 2, Neely taught the data processing system as claimed in claim 1, as described above. Neely further teaches wherein as a result of the processing circuitry, (See Neely paragraph [0099], a result 825 of processing the four keys 815 from packets 805 can be output. Result 825 can be provided to the programmable circuitry of the IC in parallel), determining the positions in the order for the one or more records stored by the table stored by the own node, (See Neely paragraph [0054], the position of the node within the trie defines the key associated with that node. All the descendants of a node have a common prefix of the string associated with that node), data processing including at least searching, calculating a total, (See Neely paragraph [0005], At least one memory processor of the plurality of block random access memories can be coupled to the programmable circuitry and can be configured to receive at least a portion of a search key), and sorting among the all records stored by the tables that are stored by the plurality of nodes, respectively, is implemented, (See Neely paragraph [0049], A BST refers to a node-based binary tree data structure. A BST may also be referred to as an ordered or sorted binary tree…is constructed of nodes. Each node represents a table entry).  
 	
 	Regarding claim 6, Neely taught the data processing system as claimed in claim 1, as described above. Neely further teaches wherein node numbers are provided to the plurality of nodes, (See Neely paragraph [0059], fewer or more nodes), and the table stored by each of the plurality of nodes is a table from among tables obtained from splitting a predetermined table and corresponds to a node number, (See Neely paragraph [0034], one or more operational modes that can be set or selected according to register settings or values stored in one or more memory elements within the IC, See Neely paragraph [0107], The table to be implemented can be partitioned and mapped into two separate tables that are mapped onto BRAM columns 1205-1 and 1205-2 respectively).

 	Regarding claim 8 a data processing apparatus communicatively connected with one or more other data processing apparatuses that store tables, respectively, See Neely paragraph [0125], a non-transitory computer-usable or computer-readable medium, See Neely paragraph [0127], Two elements also can be coupled mechanically, electrically, or communicatively linked through a communication channel, pathway, network, or system), each of the tables storing one or more records, (See Neely paragraph [0024], Each node represents a table entry…each node also stores a length of the entry), the data processing apparatus comprising processing circuity configured to. (See Neely paragraph [0096], packet processing circuitry): 
 	generate, from a table of the tables stored by the data processing apparatus, (See Neely paragraph [0049], Each node represents a table entry…each node also stores a length of the entry), a right structure that is used as a referred-side structure in an L- operation, (See Neely paragraph [0096], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node); 
 	generate, from the right structure, (See Neely paragraph [0052], the right child and each descendent of the right child node), a left structure that is used as an operated-side structure in an L-operation, (See Neely paragraph [0052], The left child and each descendant of the left child node must contain a value that is less than the value stored in the current node); 
 	determine, for the one or more records stored by the table stored by the data processing apparatus, corresponding positions, (See Neely paragraph [0054], the position of the node within the trie defines the key associated with that node. All the descendants of a node have a common prefix of the string associated with that node), in an order of all records stored by the tables that are stored by the other data processing apparatuses, respectively, (See Neely paragraph [0052], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node. Both the left and right subtrees that extend from the left and right child nodes respectively).
 	Neely does not explicitly disclose transmit the right structure generated by the processing circuitry to another data processing apparatus; receive a right structure generated by another data processing apparatus; perform an L-operation between the left structure and each of the right structure generated by the processing circuitry and the right structure received by the processing circuitry.
	However, Chen teaches transmit the right structure generated by the processing circuitry to another data processing apparatus, (See Chen paragraph [0033], the integrated transmit circuitry to be implemented in a different technology node than the device having the integrated receive circuitry); receive a right structure generated by another data processing apparatus, (See Chen paragraph [0033], [0034], integrated digital circuitry is in another device with a more advanced (smaller) technology node) may be that the analog receive circuitry); perform an L-operation between the left structure and each of the right structure generated by the processing circuitry, (See Chen paragraph [0032], The integrated receive circuitry may include integrated analog circuitry, such as analog processing circuitry), and the right structure received by the processing circuitry, (See Chen paragraph [0087], receive circuitry 254 that is coupled to the digital processing circuitry).
  	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify transmit the right structure generated by the processing circuitry to another data processing apparatus; receive a right structure generated by another data processing apparatus; perform an L-operation between the left structure and each of the right structure generated by the processing circuitry and the right structure received by the processing circuitry of Chen may facilitate communication between the device having the integrated analog circuitry and the device having the integrated digital circuitry, (See Chen paragraph [0031]).
 
 	Regarding claim 9, Neely teaches a data processing method for a data processing apparatus communicatively connected, (See Neely paragraph [0125], a non-transitory computer-usable or computer-readable medium, See Neely paragraph [0127], Two elements also can be coupled mechanically, electrically, or communicatively linked through a communication channel, pathway, network, or system), with one or more other data processing apparatuses that store tables, respectively, (See Neely paragraph [0052], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node. Both the left and right subtrees that extend from the left and right child nodes respectively), each of the tables storing one or more records, (See Neely paragraph [0024], Each node represents a table entry…each node also stores a length of the entry), the data processing method including, (See Neely paragraph [0049], the processing elements included with the memory): 
 	generating, by processing circuitry of the data processing apparatus, (See Neely paragraph [0096], packet processing circuitry): from a table of the tables stored by the data processing apparatus, (See Neely paragraph [0049], Each node represents a table entry…each node also stores a length of the entry), a right structure that is used as a referred-side structure in an L-operation, (See Neely paragraph [0096], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node); 
 	generating, by the processing circuitry of the data processing apparatus, (See Neely paragraph [0052], the right child and each descendent of the right child node), from the right structure, a left structure that is used as an operated-side structure in an L-operation, (See Neely paragraph [0052], The left child and each descendant of the left child node must contain a value that is less than the value stored in the current node); 
 	determining, by the processing circuitry of the data processing apparatus, for the one or more records stored by the table stored by the data processing apparatus, corresponding positions, (See Neely paragraph [0054], the position of the node within the trie defines the key associated with that node. All the descendants of a node have a common prefix of the string associated with that node), in an order of all records stored by the tables that are stored by the other data processing apparatuses, respectively, (See Neely paragraph [0052], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node. Both the left and right subtrees that extend from the left and right child nodes respectively).
 	Neely does not explicitly disclose transmitting, by the processing circuitry of the data processing apparatus, the right structure generated in the generating to another data processing apparatus, receiving, by the processing circuitry of the data processing apparatus, a right structure generated by another data processing apparatus; performing, by the processing circuitry of the data processing apparatus, an L-operation between the left structure and each of the right structure generated in the generating and the right structure received in the receiving.
	However, Chen teaches transmitting, by the processing circuitry of the data processing apparatus, (See Chen paragraph [0033], the integrated transmit circuitry to be implemented in a different technology node than the device having the integrated receive circuitry); the right structure generated in the generating to another data processing apparatus, (See Chen paragraph [0087], receive circuitry 254 that is coupled to the digital processing circuitry), receiving, by the processing circuitry of the data processing apparatus, (See Chen paragraph [0033], [0034], integrated digital circuitry is in another device with a more advanced (smaller) technology node) may be that the analog receive circuitry); a right structure generated by another data processing apparatus, (See Chen paragraph [0087], receive circuitry 254 that is coupled to the digital processing circuitry), performing, by the processing circuitry of the data processing apparatus, an L-operation between the left structure and each of the right structure, (See Chen paragraph [0032], The integrated receive circuitry may include integrated analog circuitry, such as analog processing circuitry), generated in the generating and the right structure received in the receiving, (See Chen paragraph [0087], receive circuitry 254 that is coupled to the digital processing circuitry).
  	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify transmitting, by the processing circuitry of the data processing apparatus, the right structure generated in the generating to another data processing apparatus, receiving, by the processing circuitry of the data processing apparatus, a right structure generated by another data processing apparatus; performing, by the processing circuitry of the data processing apparatus, an L-operation between the left structure and each of the right structure generated in the generating and the right structure received in the receiving of Chen may facilitate communication between the device having the integrated analog circuitry and the device having the integrated digital circuitry, (See Chen paragraph [0031]).

 	Regarding claim 10, Neely teaches a non-transitory recording medium storing a program for a data processing apparatus communicatively connected, (See Neely paragraph [0125], a non-transitory computer-usable or computer-readable medium), with one or more other data processing apparatuses that store tables, respectively, (See Neely paragraph [0052], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node. Both the left and right subtrees that extend from the left and right child nodes respectively), each of the tables storing one or more records, (See Neely paragraph [0049], Each node represents a table entry…each node also stores a length of the entry), the program causing the data processing apparatus to execute the data processing method claimed in claim 9, (See Neely paragraph [0127], Two elements also can be coupled mechanically, electrically, or communicatively linked through a communication channel, pathway, network, or system).

9. 	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neely et al. (US 2013/0117504 A1) in view of Chen et al. (US 2019/0261954 A1) and further in view of Stark et al. (US 2004/0049630 A1).

 	Regarding claim 3, Neely taught the data processing system as claimed in claim 1, as described above. 
 	Neely together with Chen does not explicitly disclose wherein a left structure has a structure where a key, and a result storing area are included in each row and one or more rows are arranged in an ascending order or a descending order of keys, a right structure has a structure where a key, and a predetermined value are included in each row and one or more rows are arranged in an ascending order or a descending order of keys, and an L-operation is an operation to compare keys of a left structure with keys of a right structure in an ascending order or a descending order, and, in response to a satisfaction of a comparing condition, to store an operating result obtained with the use of a value, associated with a corresponding key of the right structure in a result storing area of the left structure associated with a corresponding key.
	However, Stark teaches wherein a left structure has a structure where a key, (See Stark paragraph [0307], shifts all the Keys by one position to the left and saves the leftmost Key to be inserted in the rightmost position (M-1) of the preceding index row (next in sequence), and a result storing area are included in each row and one or more rows are arranged in an ascending order or a descending order of keys, (See Stark paragraph [0024], identifying the row for which a "greater-than" result first changes to a "smaller-than" result, and selecting the preceding row, See Stark paragraph [0018], The keys in the array are arranged, each key in a separate cell, in rows, in a subsequent ascending or descending order), a right structure has a structure where a key, (See Stark paragraph [0293], shifting all the subsequent keys in row J one position forward (to the right) and storing the rightmost Key in row J), and a predetermined value are included in each row and one or more rows are arranged in an ascending order or a descending order of keys, (See Stark paragraph [0018], The keys in the array are arranged, each key in a separate cell, in rows, in a subsequent ascending or descending order) and 
 an L-operation is an operation to compare keys of a left structure with keys of a right structure in an ascending order or a descending order, (See Stark paragraph [0018], The keys in the array are arranged, each key in a separate cell, in rows, in a subsequent ascending or descending order) and, in response to a satisfaction of a comparing condition, to store an operating result obtained with the use of a value, (See Stark paragraph [0061], identifying of the single row is performed by: (i) comparing each end key entry and an input key to produce a result, and (ii) identifying a row in which the result undergoes a change in inequality status), associated with a corresponding key of the right structure in a result storing area of the left structure associated with a corresponding key, (See Stark paragraph [0024], identifying the row for which a "greater-than" result first changes to a "smaller-than" result, and selecting the preceding row, See Stark paragraph [0307], This operation shifts all the Keys by one position to the left and saves the leftmost Key to be inserted in the rightmost position (M-1) of the preceding index row (next in sequence).)
  	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein a left structure has a structure where a key, and a result storing area are included in each row and one or more rows are arranged in an ascending order or a descending order of keys, a right structure has a structure where a key, and a predetermined value are included in each row and one or more rows are arranged in an ascending order or a descending order of keys, and  an L-operation is an operation to compare keys of a left structure with keys of a right structure in an ascending order or a descending order, and, in response to a satisfaction of a comparing condition, to store an operating result obtained with the use of a value, associated with a corresponding key of the right structure in a result storing area of the left structure associated with a corresponding key of Stark in order to provide an associative memory that facilitates the insertion and/or the deletion of Keys and their Associated Data at a speed that meets the application requirements., (See Stark paragraph [0031]).

 	Regarding claim 4, Neely taught the data processing system as claimed in claim 3, as described above. Neely further teaches wherein a comparing condition is a condition, (See Neely paragraph [0063], comparing a selected entry against a search key) that a key of a left structure is greater than or smaller than a key of a right structure or a condition that a key of a left structure is equal to a key of a right structure, (See Neely paragraph [0052], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node. Both the left and right subtrees that extend from the left and right child nodes respectively).

 	Regarding claim 5, Neely taught the data processing system as claimed in claim 3, as described above. Neely further teaches wherein each of a key of a left structure and a key of a right structure includes a set of a plurality of values, (See Neely paragraph [0052], the right child and each descendent of the right child node must contain a value that is greater than the value stored in the current node. Both the left and right subtrees that extend from the left and right child nodes respectively).

10. 	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neely et al. (US 2013/0117504 A1) in view of Chen et al. (US 2019/0261954 A1) and further in view of Chuang et al. (US 2018/0070110 A1)

 	Regarding claim 7, Neely taught the data processing system as claimed in claim 1, as described above. 
 	Neely together with Chen does not explicitly disclose wherein the processing circuitry is configured to split at least one of a right structure and a left structure and in response to splitting a right structure, transmit a split right structure to another node.
	However, Chuang teaches wherein the processing circuitry is configured to, (See Chuang paragraph [0008], processing circuitry in communication with the memory): split at least one of a right structure and a left structure, (See Chuang paragraph [0093], branch solid-line split of the root node. From left to right, each of the four branches splitting from the root node of partitioning tree), and in response to splitting a right structure, transmit a split right structure to another node, (See Chuang paragraph [0094], The top-right sub-block of block 92 is split according to the center-side triple tree partitioning structure, to form three rectangular sub-blocks. More specifically, in the case of the top-right sub-block of block 92…to the center-side triple tree partitioning structure).
  	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the processing circuitry is configured to split at least one of a right structure and a left structure and in response to splitting a right structure, transmit a split right structure to another node of Chuang for partitioning, based on the determination, partitioning the current block according to the PT portion of the multi-type tree-based partitioning scheme to form a plurality of sub-blocks, (See Chuang paragraph [0010]).

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Bumbulis et al. (US 2003/0204513 A1), Computer databases are a common mechanism for storing information on computer systems while providing easy access to users. A typical database is an organized collection of related information stored as "records" having "fields" of information.
 	Levandoski et al. (US Patent No. 11, 080, 262 B1), a database hosted at a distributed system or application may allow multiple different processes implemented at separate computer systems to perform writes to the database. Because multiple writers can write to the database, distributed concurrency techniques are needed to ensure that writes are consistently performed across the distributed system, without violating the various consistency requirements of the database system.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163